DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings were received on 7/09/2021.  These drawings are accepted. 
Claim Objections
Claims 1, 3-9, 12, 13, 19 are objected to because of the following informalities:  [in claim 1, page 5, last paragraph " in fluid communication[[s]] with, the second end of the combustion chamber" the recitation “communications” should be --communication--.  Appropriate correction is required. 
 Applicant is advised that should claims 3, 4 be found allowable, claims 11, 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 now requires “wherein air pumped from the front section being narrow and tubular, through the middle section being bell-shaped, and to the rear section being substantially frusto-cylindrical of the diffuser dissipates heat from, and cools, at least the inlet pipe, combustion chamber, and a portion of the bend section of the exhaust pipe disposed within the diffuser, with a portion of the exhaust pipe outside of the diffuser being cooled by ambient air.”  Nowhere in the original filed specification or drawings is there any indication that a portion of the exhaust pipe outside of the diffuser is cooled by ambient air.  In Fig. 4, which is the only figure in combination with a flight vehicle, the ambient air [Airstream] cannot come in direct contact with the exhaust pipe 410 that is outside of the diffuser, because the flow of diffused air from the diffuser 412 would flow over the exhaust pipe 410 and prevent the ambient air from reaching the exhaust pipe.  In Fig. 3, there is no disclosure of ambient air flowing over the exhaust pipe 310, and it is noted that this embodiment is directed to the arrangement of the diffuser with respect to a typical (admitted prior art Fig. 2) pulsejet, but does not indicate any ambient cooling air.  Applicant’s original filed specification only describes cooling within the diffuser and not external to the diffuser [see e.g. original claim 19 and paragraph 0052].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 12, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SERVANTY (2,919,542) in view of Applicant’s Admitted Prior Art [Figs. 1, 2 of application] and FR 951942 and optionally in view of Kretschmer (2009/0178415).  SERVANTY [see Figs. 1, 2] teaches A system for improving operation and thrust production of a U-shaped engine propulsion system used for powering a flight vehicle that is capable of being operated at low and high speeds/altitudes comprising: a pulsejet c, a, d, b including at least, a combustion chamber a, with a first end of the combustion chamber pointing in a first direction [rearward / right] and a second end pointing in a second direction [forward / left], an inlet pipe c having a first length and connected to, and in fluid communication with, the first end of the combustion chamber a, with a proximal end of the inlet pipe c being connected to the combustion chamber and an open distal end pointed in the first direction [rearward], with the inlet pipe c for an ingress of air for transmission to the combustion chamber and an output of thrust-producing gases after combustions in the combustion chamber a, an exhaust pipe b having a second length longer than the first length and connected to, and in fluid communications with, the second end of the combustion chamber a, with a proximal end b being connected to the second end of the combustion chamber a and an open distal end pointed in the first direction [rearward], with the exhaust pipe d having at least a bend section d [u-shaped] to transition the exhaust pipe from connecting to the second end of the combustion chamber pointing in the second direction to the open distal end of exhaust pipe b pointing in the first direction, and with the exhaust pipe b for an output of thrust-producing gases after combustions in the combustion chamber a, at least one fuel injector [not illustrated but inherent for combustion, alternately this is applicant’s admitted prior art, Figs. 1, 2.  It would have been obvious to one of ordinary skill in the art to provide fuel at the inlet pipe or combustion chamber, as necessary for combustion.] connected to the inlet pipe c or combustion chamber a for an injection of fuel into air input to the combustion chamber a, and a spark generating means [not illustrated but inherent for combustion.  This is also applicant admitted prior art, see Figs. 1, 2 of the application.  It would have been obvious to one of ordinary skill in the art to provide a spark generating means as necessary for combustion] connected to the combustion chamber a for generation of sparks to ignite fuel-air mixtures input to the combustion chamber a to produce combustions for a production of thrust-producing gases for output from the input pipe and exhaust pipe b; and a diffuser e having a front section, middle section, and rear section, with the diffuser e encasing at least the combustion chamber, inlet pipe, and a portion of the bent section of the exhaust pipe b, with each diffuser section having a predetermined cross-sectional shape, and further with the front section being narrow and tubular and having a first cross-sectional area, the 1 and having a cross-sectional area increasing substantially from the first section to the rear section [see annotations], and the rear section being substantially frusto-cylindrical and having a cross-sectional area increasing from where it connects to the middle section, and further with the diffuser e being capable of reducing the velocity of an airstream input to the diffuser through the front section and transiting to the rear section during operation of the flight vehicle at low and high speeds/altitudes, and wherein the diffuser is an augmenter for pumping air in the diffuser to produce higher thrust [see col. 1, lines 28-61, which teaches drag / flow losses in the arrangement of Fig. 1 due to the turning of the air for the inlet air when in motion compared to static conditions; and col. 2, lines 35-43, which teaches the cowling has no thrust loss and has less losses/drag due to the turning of the flow at the air intake.  Accordingly, Servanty clearly functions as an augmenter since the thrust losses from the uncowled moving arrangement of Fig. 1 are much reduced, resulting in a higher net thrust.  Alternately, Servanty Fig. 2 may have more thrust than a sub-optimal cowling with reduced thrust, e.g. thrust loss of more than 10% and is thus a thrust augmenter relative to the sub-optimal configuration].  See the following excerpts from Servanty:  
“The arrow F indicates the direction of motion produced, while the arrow F, shows the curved path which the relative air flow must follow in order to pass into the tubular admission member c [Ex. Note for Fig. 1].  
 By reason of this particular feature, this class of pulse-jet units, which gives excellent performances under static conditions in an undefined atmosphere, is subject to substantial losses of performance when in motion [Ex. Note: large thrust losses for Fig. 1 when in motion]. In addition, their general shape which is imposed on the one hand by specific requirements and, on the other hand, by technical reasons connected with the utilisation of materials at high temperatures, results in a high resistance to forward motion which heavily affects adversely the general performance of the propulsion device. The application of these reaction motors to the propulsion of flying machines thus necessitates their association with a cowling, the object of which is at the same time to reduce the drag and the losses due to the intake of air in a direction opposite to the normal flow, by reducing substantially the relative speed of the air in the zone of the intake orifice. [col. 1, lines 40-62]”
“The present invention has for its object a cowling arangement which enables a slowing-down effect to be obtained in the flow of air in the vicinity of the air intake of the pulse-jet unit or thermo-propulsive discharge nozzle, having no appreciable wall effect, thus making compatible the production of a static thrust equal to the thrust in an undefined atmosphere with a reduced resistance to forward motion and with admissible losses at the air intake. [col. 2, lines 35-43]”
Servanty further teaches:
wherein the diffuser e includes a form in which the front section transitions to the wider middle section in a predetermined manner and the middle section transitions to the wider rear section in a predetermined manner; 	 wherein the first direction [rearward] includes a direction toward a rearward end of the flight vehicle;  	wherein the diffuser e includes a form that decreases the velocity of the airstream input to the front section in a predetermined manner as such airstream transits from the front section to the rear section so that pumped air will ingress the inlet pipe c by substantially reversing the direction of the predetermined amount of air flow from the first direction [rearward] to the second direction;	wherein the diffuser e includes a form that increases a level of static pressure in the diffuser e in a predetermined manner as such air transits from the front e includes a circular or an oval cross-sectional shape [see e.g. Fig. 4];	 wherein the diffuser e is integrated as part of a flight vehicle structure [not given significant patentable weight as even an engine casing on a flight vehicle is part of a flight vehicle; alternately Fig. 9 appears as a flight vehicle],  
    PNG
    media_image1.png
    297
    626
    media_image1.png
    Greyscale

 	Servanty teaches the rear section being substantially frusto-cylindrical and having a cross-sectional area increasing from where it connects to the middle section but does not teach a cross-sectional area increasing from where it connects to the middle section to the distal end of the diffuser.  FR ‘942 teaches a pulsejet with a cowling / diffuser 15 with the diffuser encasing at least the pulsejet combustion chamber 3, inlet pipe 10, and a portion of the exhaust pipe 4, with each diffuser section [see annotations] having a predetermined cross-sectional shape, and further with the front section being narrow and tubular and from where it connects to the middle section is equivalent to configuration of Fig. 3, where the diffuser 15 converges at the downstream end, and which is analogous to the configuration of Servanty, Fig. 2.  It would have been obvious to one of ordinary skill in the art to employ a diffuser having the shape of Fig. 1 of FR ‘942, including a cross-sectional area increasing from where it connects to the middle section, as equivalent to one with a converging rear section. 

    PNG
    media_image2.png
    296
    796
    media_image2.png
    Greyscale


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as obvious over SERVANTY (2,919,542) in view of Applicant’s Admitted Prior Art [Figs. 1, 2 of application] and FR 951942 and optionally in view of Kretschmer (2009/0178415), as applied above, and further in view of Paris et al (2,750,733) and/or Levasseur (2010/0139240).  The prior art teach wherein an open distal end of the rear section of the diffuser but do not teach connected thereto a deformable extension capable of changing the cross-sectional area of the open end of the rear section for adjusting the level of static pressure within the diffuser.  Paris et al teach an analogous diffuser 1 for pulsejets wherein an open distal end 
 “[0028] The controller 44 selectively controls the fluid pressure within the bladder 58 to influence the bypass airflow D within the bypass passage 30. For example, moving the second flaps 54b to the closed position for a relatively smaller cross-sectional area AR restricts the bypass airflow D and produces a pressure build-up (i.e., an increase in air pressure) within the bypass passage 30. Moving the second flaps 54b to the open position for a relatively larger cross-sectional area AR1 permits more bypass airflow D and reduces the pressure build-up (i.e., a decrease in air pressure).”
It would have been obvious to one of ordinary skill in the art to employ a deformable extension capable of changing the cross-sectional area of the open end of the rear section for adjusting the level of static pressure within the diffuser for the rear section of the diffuser of SERVANTY, as taught by Paris and/or Levasseur in order to vary the amount of the air through the diffuser.  Such an arrangement would inherently adjust the level of static pressure within the diffuser.

Response to Arguments
Applicant's arguments filed 7/09/2021 have been fully considered but they are not persuasive. 
 Applicant’s arguments center around the new limitations added by amendment, which are fully treated above.  
First, for Servanty and the Admitted Prior Art, applicant appears to incorrectly interpret the Admitted prior Art is prior art to Servanty.  In rebuttal, this refers to applicant’s Admitted Prior Art Figs. 1, 2 and is Admitted prior Art relative to Applicant’s invention.
With regard to Servanty, applicant argues in detail the following two interrelated points:  
“First, it is noted that the structure of Servanty results in a loss of thrust and there are a number of attempts as set forth above in the previous section that demonstrates Servanty is attempting to limit the thrust of loss to 10%. To the contrary, the system set forth in amended claim 1, increases power and thrust of the pulsejet engine by the effective use of the diffuser and its configuration and relationship with the pulsejet engine. 
Second, amended claim 1 specifies the configuration of the diffuser and it acting as an augmenter to pump air into the diffuser which among other things is nonobvious in light of Servanty.” 
Regarding these points:  Servanty teaches the diffuser is an augmenter for pumping air in the diffuser to produce higher thrust -- see col. 1, lines 28-61, which teaches drag / flow losses in the arrangement of Fig. 1 due to the turning of the air for the inlet air when in motion compared to static / stationary conditions; and col. 2, lines 35-43, which teaches the inventive cowling has no thrust loss and has less losses/drag due to the turning of the 
“The arrow F indicates the direction of motion produced, while the arrow F, shows the curved path which the relative air flow must follow in order to pass into the tubular admission member c [Ex. Note for Fig. 1].  
 By reason of this particular feature, this class of pulse-jet units, which gives excellent performances under static conditions in an undefined atmosphere, is subject to substantial losses of performance when in motion [large thrust losses for Fig. 1 when in motion]. In addition, their general shape which is imposed on the one hand by specific requirements and, on the other hand, by technical reasons connected with the utilisation of materials at high temperatures, results in a high resistance to forward motion which heavily affects adversely the general performance of the propulsion device. The application of these reaction motors to the propulsion of flying machines thus necessitates their association with a cowling, the object of which is at the same time to reduce the drag and the losses due to the intake of air in a direction opposite to the normal flow, by reducing substantially the relative speed of the air in the zone of the intake orifice. [col. 1, lines 40-62]” and
“The present invention has for its object a cowling arangement which enables a slowing-down effect to be obtained in the flow of air in the vicinity of the air intake of the pulse-jet unit or thermo-propulsive discharge nozzle, having no appreciable wall effect, thus making compatible the production of a static thrust equal to the thrust in an undefined atmosphere with a reduced resistance to forward motion and with admissible losses at the air intake. [col. 2, lines 35-43]”

Applicant’s arguments concerning Leatherwood misconstrue why the reference was applied.  However, its teachings are merely additive to the combination and thus has been withdrawn.
Applicant’s arguments with regard to claim 7 and Paris argue that  
“It is plain from the quotation immediately above that shutters 17, along with their equivalent structures, e.g., needle types, cones, are for controlling exhaust gas output from chamber 16. A person of ordinary skill in the art would not find the elements of claim 7 obvious in light of Paris because the Paris shutters are for controlling the outflow of exhaust gases and air for propelling an aircraft at different speeds, while the extension of claim 7 is to maintain static pressure in a diffuser for pumping air into a rearward facing pulsejet inlet pipe.”
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

July 30, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note bell-shaped does not require a “Liberty-bell type configuration” with an outward flare at the bottom of the bell.  Bells are of many different shapes, including purely conical, which may be purchased on e.g. Amazon.com.  Kretschmer teaches a bell shaped exhaust nozzle [see title and abstract], where the nozzle 13, 15 has a bell shape, analogous to the second section of Servanty, that differs from a “Liberty-bell type configuration.”